54 N.J. 372 (1969)
255 A.2d 255
IN THE MATTER OF FRANCIS J. HARTMAN, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued June 24, 1969.
Decided July 1, 1969.
*373 Mr. William V. Webster, Jr., argued the cause for Burlington County Ethics Committee.
Mr. Jan M. Schlesinger argued the cause for respondent.
PER CURIAM.
The respondent was convicted in the United States District Court of New Jersey of failing to file an income tax return for the years 1961 and 1962 in violation of the 26 U.S.C. section 7203. He will be suspended from the practice of law for a period of one year and until further order.